DETAILED ACTION

This Office Action is in response to the communication filed 11/01/2021. 
Status of the claims:
Claims 1-20 are Previously Presented and Examined.
Claims 1-20 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 11/01/2021. By this amendment, claim 1 has been amended. Upon entry of said Amendment, the pending claims will be fully examined.

Response to Claim Rejections under 35 USC § 103
Applicant’s Arguments/Remarks Made in an Amendment filed 11/01/2021 with respect to the rejection claims 1-4 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/087609) have been fully considered. It is noted, however, that the claims have been amended. Specifically, the amendment to independent claim 1 include a subject matter determined allowable. In view of the claims amendments made to patentably distinguish over the prior art, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US2016/087609 issued to Chen et al (Chen-609”, hereinafter); EP2341408 issued to Chen et al (“Chen-408”, hereinafter), and US20160172969 issued to Chen et al. (“Chen-969”, hereinafter)
Regarding the subject matter recited in claims 12-20, Chen-609 teaches or suggests a voltage generating device (e.g. Chen609, Figs. 2A-2B), comprising: a first transistor having a first terminal that is configured to receive a first voltage (e.g. Chen609: 281, VC1 of Fig. 2B); a second transistor having a first terminal that is configured to receive a second voltage (e.g. Chen609: 282, VC2 of Fig. 2B); and a voltage dividing circuit having a first connection terminal and a second connection terminal that are coupled to a second terminal of the first transistor and a second terminal of the second transistor, respectively (e.g. Chen609: 202, 210, 204, 212 of Figs. 2A-2B. see also ¶0026-¶0027), wherein the voltage dividing circuit divides a voltage of at least one of the first connection terminal and the second connection terminal to generate a first divided voltage (e.g. Chen609: Fig.2B, ¶0026-¶0027, generate a divided voltage VBIAS) and a second divided voltage (e.g. Chen609: Fig.2B, output of 210, 212), the first divided voltage is used as an output voltage of the voltage generating device (e.g. Chen609: Fig.2B, ¶0026-¶0027, divided voltage VBIAS is an output voltage), and the second divided voltage is output as a control voltage to a control terminal of the first transistor and a control terminal of the second transistor (e.g. Chen609: Fig.2B and -¶0027, used as output as a control to gate of 281, 282). Chen-408’s invention directed to a voltage regulator which provide regulated voltages teach or suggest a voltage regulator (30) includes an amplifier (310), a power device (320), a delay signal generator (340), and a voltage-generating circuit (330). The amplifier (310) generates a control signal according to a reference voltage and a feedback voltage. The power device (320) generates the output voltage by regulating the output current according to the switch control signal. The delay signal generator (340) generates a plurality of sequential delay signals each having distinct delay time with respect to an externally applied power-on burst signal. The voltage-generating circuit (330) provides an equivalent resistance for generating the feedback voltage corresponding to the output voltage, and regulates the output voltage by adjusting the equivalent resistance according to the plurality of sequential delay signals. Chen-969’s invention directed to a voltage generator including an oscillator having an output, a charge pump having an input and an output, the input of the charge pump being coupled to the output of the oscillator, a smoothing capacitor, a resistor having an input end and an output end, wherein the input end is coupled to the charge pump and the output end is coupled to the smoothing capacitor, and a shorting element connected in parallel with the resistor and which, when turned on, causes the resistor to be at least partially bypassed, wherein the voltage generator is configured to supply voltage to a radio frequency (RF) switch via the smoothing capacitor, and a frequency of the oscillator is controlled to be faster during a switching period of the RF switch. However, subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations: first connection terminal and second connection terminal which generate a first divided voltage and a second divided voltage, and the second divided voltage output as a control voltage to a control terminal of the first transistor and a control terminal of the second transistor; a voltage regulating unit that is coupled to the voltage dividing circuit to receive the first divided voltage and configured to generate at least one of a positive voltage and a negative voltage related to the first divided voltage; and  an RF circuit that is coupled to the voltage regulating unit to receive at least one of the positive voltage and the negative voltage and configured to control, according to the first voltage, an on state of at least one RF transmission path of the RF circuit, wherein the RF circuit comprises: a first drive circuit, wherein a first power supply terminal of the first drive circuit is coupled to the voltage regulating unit to receive the positive voltage, a second power supply terminal of the first drive circuit is coupled to the voltage regulating unit to receive the negative voltage, and the first drive circuit is configured to generate a first control voltage related to the first voltage; a second drive circuit, wherein a first power supply terminal of the second drive circuit is coupled to the voltage regulating unit to receive the positive voltage, a second power supply terminal of the second drive circuit is coupled to the voltage regulating unit to receive the negative voltage, and the second drive circuit is configured to generate a second control voltage related to the second voltage; and an RF transmission circuit that is coupled to the first drive circuit and the second drive circuit to receive the first control voltage and the second control voltage and configured to control an on state of the at least one RF transmission path according to the first control voltage and the second control voltage as recited in independent claim 12, and its dependent claims. 

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related specifically to methods and apparatus which provide Error Vector Magnitude (EVM) measurement apparatus and capable of appropriately determining an EVM measurement value taking CPE/ICI correction in to account. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
US20110156667 - Low dropout voltage regulator for providing sequentially and arbitrarily shaped regulated voltage between power supply circuit and load circuit.
EP3032730  - Voltage generator which can support associated circuitry;
EP 2341408 - Voltage regulator which provides sequentially and arbitrarily shaped regulated voltage and related method,
US20160241213 - Power amplifier device and circuits including detector for detecting power of input signal and bandwidth of output signal.
US10812053 - Transmission device and communication system including power supply with low variation of total radiated power
US20140253087 - Fixed voltage generating circuit for use in mobile phones and communication devices, has resistor having different ends. latter end is coupled to voltage source and transistor has control end coupled to former end of resistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632